Citation Nr: 0813789	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for colon polyps.

2.  Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1969.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  In September 2007, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal as to 
the issue of entitlement to service connection for colon 
polyps.

2.  The medical evidence of record shows that the veteran's 
currently diagnosed stomach ulcers are related to military 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for colon polyps have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2007).

2.  Stomach ulcers were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Colon Polyps

In October 2005, the veteran filed a claim for service 
connection for colon polyps.  By a rating decision dated in 
August 2006, the issue of service connection for colon polyps 
was denied.  The veteran perfected an appeal to this issue in 
January 2007.  In a September 2007 hearing before the Board, 
the veteran reported that he wished to withdraw the issue of 
entitlement to service connection for colon polyps.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the veteran while on the record at a hearing.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for colon polyps.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issue of entitlement to 
service connection for colon polyps.  As such, the Board 
finds that the veteran has withdrawn his claim as to this 
issue, and accordingly, the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to 
service connection for colon polyps, and it is dismissed.

Stomach Ulcers

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for stomach ulcers as 
the Board is taking action favorable to the veteran by 
granting service connection for stomach ulcers.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including gastric or duodenal ulcers, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records include multiple 
complaints, symptoms, and diagnoses of stomach ulcers.  A 
December 1966 radiographic report gave an impression of 
healed channel ulcer.  A November 1967 report stated that the 
veteran had a duodenal ulcer 1 year prior which was confirmed 
by x-ray examination.  The veteran complained of similar 
symptoms.  The impression was questionable duodenal ulcer.  A 
subsequent November 1967 radiographic report gave an 
impression of normal gastrointestinal series.

After separation from military service, a July 2006 VA 
medical examination report stated that the veteran's claims 
file had been reviewed.  After a review of the veteran's 
medical history and a physical examination, the assessment 
was peptic ulcer disease.  The examiner stated that there was

[n]o definite evidence of stomach ulcers 
while in service, other than provided 
above.  Since the [veteran] has been 
having constant and chronic symptoms ever 
since the 1960's, in my best opinion, I 
feel that it is, at least as likely as 
not, a continuation of his ulcers 
diagnosed in service but, due to lack of 
definite evidence, I cannot resolve the 
issue without resorting to mere 
speculation.

A January 2007 letter from a private physician stated that 
the veteran "has had ongoing peptic ulcer disease related 
symptoms, I believe are likely related to the ulcers he 
started to have during his military service."

A September 2007 letter from a private physician stated that 
after reviewing some of the veteran's private and VA medical 
records, the physician opined that "[b]ased on the 
information reviewed and his existing symptoms it appears 
that his Peptic Ulcer Disease that he currently has is more 
likely than not related to the ulcers he started to have 
during his time in active duty."

An October 2007 letter from a private medical examiner stated 
that the examiner had "reviewed [the veteran's] Service 
Medical Records and my current treatment records.  I recently 
performed an upper endoscopy for [the veteran].  It is my 
opinion that more likely than not his dyspepsia and 
erythematous gastropathy is related to peptic ulcer disease 
that began during his active military duty."


The medical evidence of record shows that the veteran's 
currently diagnosed stomach ulcers are related to military 
service.  The veteran's service medical records show that 
duodenal ulcers were diagnosed during military service and he 
has a current diagnosis of stomach ulcers.  Furthermore, the 
medical evidence of record shows that the veteran's currently 
diagnosed stomach ulcers are related to the duodenal ulcers 
diagnosed during military service.  There are 4 separate 
medical opinions that discuss the etiology of the veteran's 
currently diagnosed stomach ulcers, specifically the July 
2006 VA medical examination report, the January 2007 letter 
from a private physician, the September 2007 letter from a 
private physician, and the October 2007 letter from a private 
medical examiner.  All 4 of these medical opinions stated 
that the veteran's currently diagnosed stomach ulcers were 
related to military service.  There is no medical evidence of 
record that provides an etiological opinion that contradicts 
this evidence.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's stomach ulcers are related to 
his military service and therefore, service connection for 
stomach ulcers is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim of entitlement to service connection for colon 
polyps is dismissed.

Service connection for stomach ulcers is granted.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


